                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     CARL KRAWITT, et al.,                               Case No.16-cv-04141-LHK (VKD)
                                                        Plaintiffs,
                                   9
                                                                                             ORDER DENYING WITHOUT
                                                 v.                                          PREJUDICE PROPOSED
                                  10
                                                                                             PROTECTIVE ORDER
                                  11     INFOSYS TECHNOLOGIES LIMITED,
                                         INCORPORATED, et al.,                               Re: Dkt. No. 88
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          On December 19, 2018, the parties filed a stipulation and proposed protective order, which

                                  15   was referred to the undersigned magistrate judge for review. Dkt. Nos. 88, 39.

                                  16          The Court appreciates that the parties have cooperated on a proposed form of order to

                                  17   govern the use and exchange of confidential information in this case. However, several of the

                                  18   proposed protective order provisions appear to be inconsistent with the Federal Rules of Civil

                                  19   Procedure and the Civil Local Rules, guidelines, and other policies of this Court. Other proposed

                                  20   provisions are ambiguous and require clarification.

                                  21          The Court denies the proposed protective order without prejudice. The Court outlines its

                                  22   concerns below and invites the parties to submit a revised proposed protective order.

                                  23          1. Definitions:

                                  24              a. The proposed order’s definition of “Court” in paragraph 1.b does not clearly

                                  25   include any judge to whom motions or discrete proceedings (such as discovery disputes or

                                  26   settlement conferences) may be referred, short of assignment of the entire “Proceeding” (as that

                                  27   term has been defined by the parties). An appropriate definition of “Court” would be: “the United

                                  28   States District Court for the Northern District of California and its personnel.” See, e.g., Model
                                   1   Order ¶ 7.2(d).1

                                   2              b. In addition to their shaky grammar,2 the proposed order’s definitions of

                                   3   “Confidential” in paragraph 1.c and “Highly Confidential” in paragraph 1.e include

                                   4   inconsistencies that the Court expects the parties did not intend. The parties define “Confidential”

                                   5   [Material] as encompassing “Documents, Testimony, or Information which is in the possession of

                                   6   a Designating Party,” but they define “Highly Confidential” [Material] as encompassing only

                                   7   “Information which belongs to a Designating Party.”

                                   8              c. The term “Receiving Party(ies)” is used in paragraphs 11 and 32 of the proposed

                                   9   order as if it were a defined term, but the parties provide no definition of it.

                                  10              d. The term “Protected Material” is used in paragraph 15 of the proposed order as if it

                                  11   were a defined term, but the parties provide no definition of it.

                                  12          2. Treatment of confidential information:
Northern District of California
 United States District Court




                                  13          The proposed order’s discussion of materials that may be designated “Confidential” or

                                  14   “Highly Confidential” suggests that the parties expect the Court to adopt criteria for shielding such

                                  15   materials from public disclosure that are inconsistent with the Federal Rules of Civil Procedure,

                                  16   the Civil Local Rules, and applicable caselaw. First, while the parties are expected to make

                                  17   designations under the protective order in good faith, a party’s “good faith belief” that information

                                  18   is confidential or highly confidential is not sufficient for the Court to order material sealed. See

                                  19   Dkt. No. 88 ¶¶ 1.d, 1.e, and 2 (“shall have the right to designate”). Rather, the Court will only

                                  20   permit material to be filed under seal if the material actually meets the criteria of Rule 26(c) and

                                  21   Civil Local Rule 79-5. See, e.g., Model Order ¶¶ 2.2, 14.4. The parties may wish to revise their

                                  22   definitions of “Confidential” / “Confidential Material” and “Highly Confidential” / “Highly

                                  23   Confidential Material” to address this concern before asking the Court to sign the proposed order.

                                  24          Second, the parties’ definition of “Highly Confidential Material” includes an extended list

                                  25

                                  26
                                       1
                                         All references to the Model Order are to the “Stipulated Protective Order for Litigation
                                       Involving Patents, Highly Sensitive Confidential Information and/or Trade Secrets,” available on
                                  27   the Court’s website at https://cand.uscourts.gov/model-protective-orders.

                                  28
                                       2
                                         “Confidential” and “Highly Confidential” are adjectives, but the proposed order defines them as
                                       if they were nouns.
                                                                                       2
                                   1   of categories of information and subjects the parties say contain their “trade secrets and other

                                   2   commercially sensitive Information.” Dkt. No.88 ¶ 1.e. As discussed above, the Court evaluates

                                   3   requests to seal material on a case-by-case basis and is reluctant to adopt a definition that suggests

                                   4   that it will forego such case-by-case assessments in favor of the categorical protection described in

                                   5   this proposed provision.

                                   6          Third, the parties should take note of paragraph 5.1 of the Model Order, which prohibits

                                   7   mass, indiscriminate, or routinized designations of information and documents as “Confidential”

                                   8   or “Highly Confidential.” This model provision is consistent with this Court’s policy on filing

                                   9   documents under seal pursuant to Civil Local Rule 79-5, particularly those that have been

                                  10   designated as confidential or subject to a protective order under Local Rule 79-5(e). See Civ. L.R.

                                  11   79-5(b) commentary (“As a public forum, the Court has a policy of providing to the public full

                                  12   access to documents filed with the Court. . . . Proposed protective orders, in which parties
Northern District of California
 United States District Court




                                  13   establish a procedure for designating and exchanging confidential information, must incorporate

                                  14   the procedures set forth in this rule if, in the course of proceedings in the case, a party proposes to

                                  15   submit sealable information to the Judge.”). The mere designation of documents as “Confidential”

                                  16   or “Highly Confidential” pursuant to a protective order alone does not support sealing those

                                  17   documents. Civ. L.R. 79-5(d)(1)(A) (“Reference to a stipulation or protective order that allows a

                                  18   party to designate certain documents as confidential is not sufficient to establish that a document,

                                  19   or portions thereof, are sealable.”); San Jose Mercury News v. United States Dist. Ct., 187 F.3d

                                  20   1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits of pretrial discovery are, in the

                                  21   absence of a court order to the contrary, presumptively public.”). The Court expects the parties to

                                  22   include this provision, or a similar provision in their proposed order.

                                  23          3. Inconsistent provisions:

                                  24              a. Paragraph 16.d permits access to and/or disclosure of materials designated

                                  25   “Confidential” to “court reporters, stenographers, and videographers,” but paragraph 17.d permits

                                  26   access to and/or disclosure of materials designated “Highly Confidential” to “court reporters”

                                  27   only. The Court expects the parties did not intend to require stenographers and videographers

                                  28   charged with recording a testimony involving Highly Confidential material to leave the room
                                                                                          3
                                   1   while such testimony is transcribed solely by a court reporter.

                                   2              b. Paragraph 15 is inconsistent with paragraph 18, in that paragraph 18 appears to

                                   3   exclude the use of designated information for appeals.

                                   4              c. Paragraph 22 refers to the use of “Document, Material or Information,” which is

                                   5   inconsistent with the use of “Document, Testimony, or Information” used elsewhere in the

                                   6   proposed order.

                                   7          4. Ambiguous provisions:

                                   8              a. Paragraph 7, which addresses the treatment of designated material used in

                                   9   deposition, states that “the court reporter shall be informed of this Confidential Material or Highly

                                  10   Confidential Material and shall be required to operate in a manner consistent with this Protective

                                  11   Order.” This provision does not specify which party has the obligation to inform the court

                                  12   reporter of his or her obligations and which specific provisions of the Protective Order govern how
Northern District of California
 United States District Court




                                  13   the court reporter is supposed to “operate” in preparing the transcript of the deposition. Compare

                                  14   Model Order ¶¶ 5.2(a)-(b), 7.2(f).

                                  15              b. Paragraph 32, which addresses the inadvertent production of privileged materials,

                                  16   states: “Where the Designating and Receiving Parties agree in writing with regard to particular

                                  17   requested materials, a Designating Party may provide those requested materials for initial

                                  18   examination by the Receiving Party in connection with this Proceeding without waiving any

                                  19   privilege or protection in this case or any other Federal or State proceeding.” The Court assumes

                                  20   that the parties intend here to invoke the protections of Federal Rule of Evidence 502(d) in

                                  21   circumstances where the Designating Party produces information without prior privilege review.

                                  22   The parties should clarify this provision.

                                  23          5. Dispute resolution provisions:

                                  24          Any challenges to confidentiality designations or to the clawback of inadvertently

                                  25   produced privileged material are subject to the Court’s discovery dispute procedures described in

                                  26   Judge DeMarchi’s Standing Order for Civil Cases, available at

                                  27   https://cand.uscourts.gov/vkdorders. The proposed protective should so state.

                                  28          The parties may either submit a revised proposed protective order that addresses the
                                                                                         4
                                   1   concerns noted above, or they may submit a joint discovery dispute letter in accordance with

                                   2   Judge DeMarchi’s Standing Order for Civil Cases (in lieu of a noticed motion) that explains why

                                   3   the current proposed provisions should be adopted, notwithstanding the Court’s concerns.

                                   4          IT IS SO ORDERED.

                                   5   Dated: January 4, 2019

                                   6

                                   7
                                                                                                  VIRGINIA K. DEMARCHI
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
